       Case 3:17-cr-00343-MEM Document 340 Filed 05/08/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :

                                       :      CRIMINAL NO. 3:17-343
 v.
                                       :        (JUDGE MANNION)
LIZA ROBLES,
                                       :
           Defendant
                                       :



                                  ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Liza Robles’s Motion for Immediate Release to Home

      Confinement, (Doc. 338), is construed as an emergency petition for

      writ of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket Robles’s Doc. 338 motion as a

      §2241 habeas petition and to assign it a separate civil number. Due to

      the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring Robles to pay the

      filing fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.
          Case 3:17-cr-00343-MEM Document 340 Filed 05/08/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer Robles’s habeas

         petition to the U.S. District Court for the Eastern District of

         Pennsylvania.

    (4) To the extent Robles’s Doc. 338 motion can be construed a motion for

         compassionate release, it is DISMISSED WITHOUT PREJUDICE for

         lack of jurisdiction since she has failed to comply with §3582(c)(1)(A)’s

         exhaustion requirement.

    (5) To the extent Robles’s Doc. 338 motion can be alternatively construed

         as a motion for immediate release to home confinement under the

         CARES Act, it is DISMISSED since the court lacks authority to grant

         such relief under the Act.

    (6) Robles’s letter motion to the court seeking the appointment of counsel

         with respect to her motion, (Doc. 338 at 17), is DENIED without

         prejudice.



                                           s/ Malachy   E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: May 8, 2020
17-343-001-Order




                                        -2-
